Citation Nr: 0715860	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-07 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1943 to November 1945.  He was a prisoner of war (POW) in 
Germany from November 1944 to May 1945.  He died in November 
2001, and the appellant is his widow.  She appealed to the 
Board of Veterans' Appeals (Board) from a September 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
her claim for accrued benefits.  


FINDINGS OF FACT

1. The veteran filed a claim for benefits in October 2001; he 
died in November 2001 while his claim was still pending.  

2. The appellant, the veteran's surviving spouse, filed a 
claim for accrued benefits in September 2003.  


CONCLUSION OF LAW

The payment of accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

In this case there is no dispute as to the pertinent facts, 
and the law is dispositive of the claim.  Hence, the duties 
to notify and assist imposed by the VCAA are not applicable. 
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

Governing Statutes and Regulations

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such 
benefits must be filed within one year of the veteran's 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Legal Analysis

In October 2001, the veteran filed a claim for service 
connection for several disabilities he claimed were related 
to his POW internment.  Unfortunately, he died in November 
2001 before a determination could be made.  

In September 2003, the appellant filed a claim for dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits.  For the purposes of establishing DIC benefits, the 
RO determined the veteran was entitled to service connection 
for degenerative joint disease (DJD) and degenerative disc 
disease (DDD) of the lumbar spine effective from October 
2000.  The RO also assigned a total disability rating based 
on individual unemployability (TDIU) effective from October 
2000.  Because the veteran was a former POW and the RO rated 
him as totally disabling for a year proceeding his death, the 
appellant was entitled to DIC benefits under 38 U.S.C.A. 
1318(b)(3).  She was not, however, entitled to accrued 
benefits because she did not file her claim within one year 
after the veteran's death.  See 38 C.F.R. 3.1000(c).  

The appellant argues she did not file a claim for accrued 
benefits within one year of the veteran's death, because she 
was unaware of her eligibility for these benefits, and 
essentially, that she was waiting for the RO to decide the 
veteran's claim before seeking accrued benefits.  She 
believed that she could not have sought accrued benefits 
within one year of the veteran's death in November 2001, 
until the September 2003 rating decision.  (see her December 
2003 notice of disagreement (NOD) (VA Form 21-4138)).   

It is important to note, however, that the Supreme Court has 
held that a statute must authorize payment of government 
benefits.  Richmond v. OMB, 496 U.S. 414, 424 (1990).  This 
holding applies to the payment of VA benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).

There is no statutory authorization for payment of accrued 
benefits unless a claim is made within one year of the 
veteran's death.  The appellant's lack of awareness of the 
time period for filing a claim, cannot serve as a basis to 
grant accrued benefits absent statutory authorization.  
Richmond v. OMB.

The appellant also argued in her notice of disagreement that 
her claim for accrued benefits was within one year of the 
rating decision denying those benefits.  While this is true, 
the law requires that the claim be filed within one year of 
the veteran's death, rather than within one year of the 
decision denying the benefit.

In this case, it appears the appellant was aware the veteran 
had a pending claim at the time of his death, but was waiting 
for VA to make a decision before applying for accrued 
benefits.  The Board is sympathetic, but unfortunately the 
law very clear.  A claim for accrued benefits must be 
received within one year of the veteran's death even though 
the claimant may not know whether those benefits will 
ultimately be granted.  

As the law is dispositive of the appellant's claim for 
accrued benefits, the claim must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for accrued benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


